In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00246-CV
     ___________________________

      REBECCA LITTLE, Appellant

                     V.

        AVA CHESSER, Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2022-000502-1


    Before Kerr, Birdwell, and Bassel, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On September 22, 2022, we notified appellant that her brief had not been filed

as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: November 17, 2022




                                            2